           Case 3:20-cv-04722-JD Document 37 Filed 12/04/20 Page 1 of 2



 1   William G. Miossi (pro hac vice)
     WMiossi@winston.com
 2   WINSTON & STRAWN LLP
     1901 L Street, NW
 3   Washington, DC 20036
     Telephone:     (202) 282-5000
 4   Facsimile:     (202) 282-5100

 5   Leandro F. Delgado (SBN 293738)
     LDelgado@winston.com
 6   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 7   San Francisco, CA 94111-5840
     Telephone:      (415) 591-1000
 8   Facsimile:      (415) 591-1400

 9   Attorneys for Defendants
     THE PASHA GROUP, PASHA HAWAII HOLDINGS LLC,
10   PASHA HAWAII TRANSPORT LINES LLC,
     SR HOLDINGS LLC, SUNRISE VESSEL OPERATIONS LLC,
11   AND SUNRISE OPERATIONS LLC

12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                        SAN FRANCISCO DIVISION
15

16
      INTERNATIONAL ORGANIZATION OF                    Case No. 3:20-cv-04722-JD
17    MASTERS, MATES & PILOTS,

18                  Plaintiff,                         DEFENDANTS’ STATEMENT OF
             v.                                        RECENT DECISION
19
      SUNRISE OPERATIONS, LLC, et al.,                 Judge:        James Donato
20                                                     Hearing Date: March 4, 2021
                    Defendants.                        Hearing Time: 10:00 a.m.
21

22

23

24

25

26

27

28


                     DEFENDANTS’ STATEMENT OF RECENT DECISION — CASE NO. 3:20-CV-04722-JD
            Case 3:20-cv-04722-JD Document 37 Filed 12/04/20 Page 2 of 2



 1          Pursuant to Civil Local Rule 7-3(d)(2), Defendants The Pasha Group, Pasha Hawaii Holdings

 2   LLC, Pasha Hawaii Transport Lines LLC, SR Holdings LLC, Sunrise Vessel Operations LLC, and

 3   Sunrise Operations LLC submit this Statement of Recent Decision. Plaintiff International

 4   Organization of Masters, Mates & Pilots’ Complaint (ECF No. 1) and Motion to Compel Arbitration

 5   and for Preliminary Injunction Pending Arbitration (“Motion”) (ECF No. 20) are predicated on the

 6   collective bargaining agreement (“CBA”) between Plaintiff and Defendant Sunrise Operations, LLC.

 7   See Compl. 1–3; Mot. 1. On November 9, 2020, after briefing on Plaintiff’s Motion was complete,

 8   an arbitrator ruled on the jurisdictional question before the Court and found the CBA requires the

 9   parties to proceed to a Licensed Personnel Board—not an arbitrator—to settle their grievances. The

10   arbitrator’s ruling is attached as Exhibit A.

11   Dated: December 4, 2020                         WINSTON & STRAWN LLP
12                                                   By: /William G. Miossi
13                                                        William G. Miossi (pro hac vice)
                                                          WMiossi@winston.com
14                                                        1901 L Street, NW
                                                          Washington, DC 20036
15
                                                          Leandro F. Delgado (SBN 293738)
16                                                        LDelgado@winston.com
                                                          101 California Street, 35th Floor
17                                                        San Francisco, CA 94111-5840
18                                                       Attorneys for Defendants
                                                         THE PASHA GROUP, PASHA HAWAII
19                                                       HOLDINGS LLC, PASHA HAWAII
                                                         TRANSPORT LINES LLC, SR HOLDINGS LLC,
20                                                       SUNRISE VESSEL OPERATIONS LLC, and
                                                         SUNRISE OPERATIONS LLC
21

22

23

24

25

26

27

28
                                                         1
                      DEFENDANTS’ STATEMENT OF RECENT DECISION — CASE NO. 3:20-CV-04722-JD
